Citation Nr: 1341101	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a broken right wrist (claimed as a broken right arm).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1965 to May 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims file was subsequently transferred to the RO in Atlanta, Georgia.

In January 2012, the Veteran testified at hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In February 2013, the Board remanded the Veteran's claim for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board notes that the appeal originally included the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and tinnitus.  However, after completing the requested development as directed by the Board in the February 2013 remand, the AMC granted service connection for PTSD and assigned a 70 percent evaluation effective from August 20, 2007.  The AMC also granted service connection and assigned a 10 percent evaluation for tinnitus effective from August 20, 2007.  The Veteran has not disagreed with that decision.   Therefore, the issues no longer remain on appeal, and further consideration is unnecessary.  

In addition, the Board notes that, in an August 2009 rating decision, the RO reopened and denied a claim of entitlement to service connection for a skin rash and determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for the residuals of mouth trauma.  The Veteran submitted a notice of disagreement (NOD) with that decision, and the RO issued a statement of the case (SOC) in May 2010; however, the Veteran has not filed a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2008).  As such, the Veteran has not perfected his appeal for these issues, and they are not currently before the Board for consideration.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals a statement from the Veteran's representative; however, the remaining documents are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal. 


FINDINGS OF FACT

The Veteran has been shown to currently have residuals of a right wrist fracture that that are related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the residuals of a right wrist fracture were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran contends that he has experienced recurrent right wrist problems since he fractured his wrist in an April 1969 fall during service.   

During the January 2012 hearing, the Veteran reported that he slipped and fell, injuring his right arm, hand, and wrist in the main lobby at the Coast Guard base in New Orleans around the time he was separating from service.  He indicated that he was treated by a corpsman when his wrist swelled and was sent to the United States Public Health Hospital in New Orleans, Louisiana, for an x-ray.  He related that he fractured a bone in his wrist and that it was immobilized in a cast until he was discharged from service.  

In addition, in a September 2007 statement, M.S. (initials used to protect privacy), a friend and fellow engineman at the same duty station as the Veteran, also stated that the Veteran broke his arm in 1968 or 1969 and was treated at the United States Public Health Hospital in New Orleans.  The Veteran's friend further provided testimony during the hearing and stated that he was in an office in the building when the Veteran fell and injured his wrist.  

A review of the Veteran's service treatment records shows that, in April 1969, he reported to sick call with complaints of pain in his right wrist.  He indicated that he slipped on cement and fell with a majority of his weight on his right wrist and arm.  A physical examination showed moderate swelling with good movement.  The examiner noted that the Veteran had pain when he moved his wrist from side to side.  The examiner referred the Veteran for an x-ray for a possible wrist fracture; however, the x-rays were not included in the service treatment records in the file.  Nevertheless, in an April 1969 separation examination, the examining medical officer noted that the Veteran had a fractured right wrist that was healing.

A review of the post-service treatment records, including a June 2008 VA treatment note, May 2009 VA examination report, and an April 2013 VA examination report, demonstrates that the Veteran has a current right wrist disorder.  The May 2009 VA examiner noted that the Veteran had tenderness and guarding of movement of the right wrist.  The April 2013 VA examiner noted that the Veteran had less movement than normal, weakened movement, and pain on movement of his right wrist.  X-rays of the right wrist showed a three millimeter, well-corticated ossification along the base of the first proximal phalanx, medially, that was consistent with a fracture fragment secondary to an old or remote, intra-articular avulsion-type fracture.  

During May 2009 VA examination, the January 2012 hearing, and the April 2013 VA examination, the Veteran also reported that he had problems with his right wrist for approximately 40 years.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran is competent and credible in his reports regarding the onset and progression of his observable symptomatology.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for residuals of a broken right wrist is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for residuals of a broken right wrist is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


